United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, CUMBERLAND
CARRIER FACILITY, Marietta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lonnie Boylan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0819
Issued: June 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 3, 2020 appellant, through counsel, filed a timely appeal from a December 23,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 23, 2019 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish disability from work,
commencing October 27, 2017, causally related to his accepted March 17, 2014 employment
injury.
FACTUAL HISTORY
On March 17, 2014 appellant, then a 53-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date his right knee popped when he was descending stairs while
in the performance of duty. He stopped work on March 17, 2014 and returned on March 18, 2014.
OWCP accepted appellant’s claim for aggravation of localized primary osteoarthritis of the right
lower leg and tear of the medial meniscus of the right knee. On December 17, 2014 appellant
underwent OWCP-approved total right knee replacement surgery. OWCP paid him wage-loss
compensation and placed him on the periodic rolls, effective February 8, 2015. On August 24,
2015 appellant returned to full-time, limited duty, but stopped work again on October 5, 2015.4
He retired from federal employment, effective July 26, 2016.
On September 11, 2017 OWCP referred appellant, along with a copy of the case record
and a series of questions, to Dr. James E. Butler, III, a Board-certified orthopedic surgeon, for a
second opinion evaluation regarding appellant’s work status and residuals of his March 17, 2014
employment injury from September 2, 2015 to the present. In an October 12, 2017 report,
Dr. Butler noted his review of the statement of accepted facts (SOAF)5 and that appellant’s claim
was accepted for aggravation of localized primary right osteoarthritis of the lower leg and right
knee medial meniscus tear. He recounted appellant’s current complaints of bilateral knee and
lower back pain. Upon physical examination, Dr. Butler observed a slow and guarded gait.
Examination of appellant’s right knee revealed tenderness and no temperature change or redness.
Dr. Butler diagnosed aggravation of localized primary right lower leg osteoarthritis and right knee
medial meniscus tear.
In response to OWCP’s questions, Dr. Butler indicated that appellant continued to suffer
residuals of his March 17, 2014 employment injury. He reported that he had reviewed the job
description for a postal carrier included in the SOAF and opined that appellant was unable to
perform his usual duties as a postal carrier without restrictions. Dr. Butler concluded that, since
September 2, 2015, appellant was only capable of performing full-time sedentary duty. He
completed a work capacity evaluation form (Form OWCP-5c), which noted restrictions of: lifting,
pushing, and pulling up to 10 pounds for two hours; standing and walking for two hours; and no
twisting, stooping, squatting, climbing, and kneeling.
Appellant received medical treatment from Eric R. Naifeh, a nurse practitioner. In
treatment notes dated October 23, 2017 through June 19, 2018, Mr. Naifeh noted the March 17,
4

On August 6, 2015 OWCP offered appellant a limited-duty job offer as a modified city carrier. The physical
requirements of the position included simple grasping, pushing, and pulling, and fine manipulation intermittently for
four to eight hours per day, speaking on the telephone (sedentary job) for six to eight hours per day, and sitting in an
office chair with supportive back and occasional standing intermittently for eight hours per day.
5

The most recent SOAF was dated October 27, 2015.

2

2014 work injury and indicated appellant’s active problems of bilateral knee osteoarthritis, right
knee medial meniscus tear, and hypertension. Upon examination of appellant’s bilateral knees, he
observed diffuse tenderness of the patellar tendon and distal IT band and pain and guarding on
range of motion. Mr. Naifeh diagnosed right knee osteoarthritis and right knee medial meniscus
tear. He indicated that appellant could work with restrictions.
OWCP also received duty status reports (Form CA-17) dated November 13 and
December 18, 2017 and February 15, March 22, July 17, and August 28, 2018 co-signed by
Mr. Naifeh and Dr. James Galbraith, who specializes in family medicine. Dr. Galbraith noted the
March 17, 2014 work injury and recounted appellant’s complaints of gradual left knee pain
secondary to right knee pain. He diagnosed right knee osteoarthritis. Dr. Galbraith recommended
that appellant work with restrictions.
In an August 6, 2018 letter, appellant, through counsel, explained that appellant had
submitted an election of benefits form and requested to be placed back on OWCP’s periodic rolls
based on Dr. Butler’s October 12, 2017 second-opinion report.
Appellant submitted an election of benefits form dated July 30, 2018, which indicated that
he elected to receive FECA wage-loss compensation benefits in lieu of Federal Employees’
Retirement System (FERS) retirement benefits, effective July 31, 2018.
In a September 20, 2018 letter, appellant, through counsel, indicated that this was his
second request to be placed back on OWCP’s periodic rolls.
Appellant submitted treatment notes and CA-17 forms dated September 27 and
November 29, 2018 and February 5, 2019 signed by Mr. Naifeh and/or Dr. Galbraith.
Dr. Galbraith described the March 17, 2014 work injury and appellant’s current complaints of
bilateral knee pain. He provided examination findings and diagnosed right knee osteoarthritis and
right knee medial meniscus tear. Dr. Galbraith reported that appellant could work with restrictions.
In letters dated January 8 and February 8, 2019, appellant, through counsel, again requested
that appellant be placed back on OWCP’s periodic rolls. He noted that Dr. Butler had determined
in his October 12, 2017 second-opinion report that appellant was unable to perform his postal
carrier duties.
In a January 14, 2019 letter, OWCP informed appellant that it had received his request to
be placed back on the periodic rolls, effective July 31, 2018. It noted that he was not on the
periodic rolls at the time of his request and that no evidence had been submitted to support that he
had sustained a recurrence of disability. OWCP advised appellant that, if he was claiming a
recurrence of his injury, he should file a notice of recurrence (Form CA-2a) and claim for wageloss compensation (Form CA-7), along with relevant medical evidence from a qualified physician.
Appellant subsequently submitted treatment notes dated January 3, March 5, and April 4,
2019 by Mr. Naifeh regarding continued treatment for his right knee injury.
On May 15, 2019 appellant filed a Form CA-7, claiming wage-loss compensation for
disability during the period October 27, 2017 through April 20, 2019. On the reverse side of the
claim form a human resource and management specialist for the employing establishment noted
that appellant elected disability retirement on July 26, 2016. In an attached time analysis form
3

(Form CA-7a), appellant claimed 3,056 hours of leave without pay (LWOP). He indicated that his
reason for leave use was “TNR -- physical therapy.”
In a May 24, 2019 development letter, OWCP informed appellant that the documentation
received to date was insufficient to establish his claim for wage-loss compensation benefits
commencing October 27, 2017 and continuing. It advised him of the type of medical evidence
necessary to establish his disability claim and afforded him 30 days to submit the necessary
evidence.
Appellant submitted additional treatment notes dated June 3 through 25, 2019 by
Mr. Naifeh who indicated that appellant was treated for problems of bilateral knee osteoarthritis,
right knee medial meniscus tear, and essential hypertension. Mr. Naifeh reviewed appellant’s
history and provided examination findings. He indicated that appellant could work with
restrictions.
OWCP also received OWCP-5c forms by Dr. Galbraith dated May 6 through August 3,
2019, which reported that appellant could work sedentary duty for four to six hours per day with
restrictions of lifting up to 20 pounds for 2 hours, walking and standing for 1 hour, operating a
motor vehicle for 30 minutes per day, and no squatting, kneeling, or climbing.
By decision dated August 8, 2019, OWCP denied appellant’s claim for wage-loss
compensation due to disability, commencing October 27, 2017. It found that the medical evidence
of record was insufficient to establish that he was disabled from work due to a material change or
worsening of his accepted March 17, 2014 employment injury.
On August 26, 2019 appellant, through counsel, requested a review of the written record
by a representative of OWCP’s Branch of Hearings and Review.
In a September 4, 2019 statement, counsel requested that appellant’s election of benefits
and his request for monetary compensation be considered as interrelated. He alleged that OWCP
failed to follow up with appellant’s case after the October 12, 2017 second opinion examination
and caused undue delay. Counsel contended that Dr. Butler had determined that appellant was
unable to perform his usual duties as a postal carrier.
Appellant submitted an October 5, 2019 treatment note and OWCP-5c forms dated
August 12 through November 14, 2019 by Dr. Galbraith who provided examination findings and
diagnosed right knee osteoarthritis and right knee medial meniscus tear. Dr. Galbraith indicated
that appellant could work sedentary duty for four to six hours per day with specific restrictions.
In treatment notes dated August 12 through November 14, 2019, Mr. Naifeh recounted
appellant’s history of persistent right knee and ankle pain. He provided examination findings and
diagnosed right knee osteoarthritis and right knee medial meniscus tear. Mr. Naifeh indicated that
appellant could work with restrictions.
By decision dated December 23, 2019, OWCP’s hearing representative affirmed the
August 8, 2019 decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that any disability or specific condition
for which compensation is claimed is causally related to the employment injury.7 The term
disability is defined as the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of the injury.8 For each period of disability claimed, the
employee has the burden of proof to establish that he or she was disabled from work as a result of
the accepted employment injury.9 Whether a particular injury causes an employee to become
disabled from work, and the duration of that disability, are medical issues that must be proven by
a preponderance of the reliable, probative, and substantial medical evidence.10
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the claimed disability and the specific employment factors
identified by the claimant.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.12
ANALYSIS
The Board finds that this case is not in posture for decision.
On August 28, 2017 OWCP referred appellant to Dr. Butler for a second opinion
evaluation regarding his work status and residuals of his March 17, 2014 employment injury from
September 2, 2015 to the present. In an October 12, 2017 report, Dr. Butler noted his review of
the SOAF, including a job description for a postal carrier. He provided examination findings and
diagnosed aggravation of localized primary right lower leg osteoarthritis and right knee medial
meniscus tear. Dr. Butler opined that appellant continued to suffer residuals of his March 17, 2014
6

Supra note 2.

7

S.W., Docket No. 18-1529 (issued April 19, 2019); B.K., Docket No. 18-0386 (issued September 14, 2018);
Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).
8

20 C.F.R. § 10.5(f); S.T., Docket No. 18-412 (issued October 22, 2018); Cheryl L. Decavitch, 50 ECAB
397 (1999).
9

K.C., Docket No. 17-1612 (issued October 16, 2018); William A. Archer, 55 ECAB 674 (2004).

10

S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

11

K.H., Docket No. 19-1635 (issued March 5, 2020); V.A., Docket No. 19-1123 (issued October 29, 2019).

12
K.A., Docket No. 19-1564 (issued June 3, 2020); J.B., Docket No. 19-0715 (issued September 12, 2019);
William A. Archer, 55 ECAB 674 (2004).

5

employment injury and that he was unable to perform his usual duties as a postal carrier without
restrictions. He indicated that, since September 2, 2015, appellant was only capable of performing
full-time sedentary duty with restrictions. Dr. Butler completed a Form OWCP-5c and reported
that appellant could work with restrictions of lifting, pushing, and pulling up to 10 pounds for 2
hours, standing and walking for 2 hours, and no twisting, stooping, squatting, climbing, and
kneeling.
Although Dr. Butler opined that appellant could not perform his date-of-injury position, he
failed to provide an opinion on appellant’s ability to work the modified-duty position in effect
during the claimed period of disability.13 Moreover, while Dr. Butler advised that appellant could
work sedentary duty as of September 2, 2015, the physical restrictions that he provided do not
comport with those in effect when the period of claimed disability began. The most recent city
carrier job description that appellant worked, dated August 6, 2015, provided restrictions of sitting
in an office chair with occasional standing intermittently for eight hours, simple grasping, pushing
and pulling, and lifting up to five pounds intermittently for four to eight hours. Dr. Butler,
however, limited appellant to lifting, pushing, and pulling up to 10 pounds for two hours.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter.14 While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.15 Accordingly, once OWCP undertakes to develop the medical evidence further,
it has the responsibility to do so in a manner that will resolve the relevant issues in the case.16 In
this case, Dr. Butler, the second opinion physician, failed to provide an opinion regarding
appellant’s ability to work the modified-duty position in effect during the claimed period of
disability. The Board notes that the most recent SOAF that Dr. Butler relied on did not include
the position description for the modified city carrier position. It is OWCP’s responsibility to
provide a complete and proper frame of reference for a physician by preparing a SOAF.17
On remand OWCP shall provide an updated SOAF, which includes a job description of
appellant’s most recent modified-duty position and obtain a supplemental opinion from Dr. Butler,
which contains adequate medical rationale explaining whether appellant was able to work his
modified-duty position commencing October 27, 2017 due to his March 17, 2014 employment
injury. If Dr. Butler is unavailable or unwilling to provide a supplemental opinion, OWCP shall
refer appellant, together with an updated SOAF and a list of specific questions, to a second opinion
physician in the appropriate field of medicine to resolve the issue. Following this and any other

13

See R.G., Docket No. 20-0364 (issued March 8, 2021); see also J.C., Docket No. 19-1849 (issued
November 17, 2020).
14

N.L., Docket No. 19-1592 (issued March 12, 2020); M.T., Docket No. 19-0373 (issued August 22, 2019); B.A.,
Docket No. 17-1360 (issued January 10, 2018).
15

Id.; see also Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

16

T.K., Docket No. 20-0150 (issued July 9, 2020); T.C., Docket No. 17-1906 (issued January 10, 2018).

17
A.M., Docket No. 19-1602 (issued April 24, 2020); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).

6

further development as deemed necessary, OWCP shall issue a de novo decision on appellant’s
occupational disease claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this opinion of the Board.
Issued: June 17, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

